—Order, Supreme Court, New York County (Edward Lehner, J.), entered on or about October 19, 1999, which denied plaintiff’s motion for summary judgment *71on the issue of defendant’s liability under Labor Law § 240 (1), unanimously affirmed, without costs.
The motion was properly denied. Plaintiffs supervisor’s affidavit raises issues of fact as to whether plaintiffs injury was caused by a fall not from a ladder but down some stairs, and even as to whether there was a ladder at the work site (cf., Klein v City of New York, 89 NY2d 833, 835). Concur — Williams, J. P., Tom, Rubin and Andrias, JJ.